Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31st, 2021, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchko et al (US 2009/0052049 A1).
With regards to claim 1, Batchko discloses an electrostatically actuated fluidic device comprising a square actuator package 120 having opposing plates (i.e., first and second plates) depicted as defining a compartment, the compartment comprising a lenslet 100, the first and second plates having actuating portions 126 (i.e., includes jamming material), the opposing plates being depicted as attached to a support located therebetween (Figs. 2A-2C; para. [0130] and [0216]). The opposing plates are 
With regards to claims 2-3, the electrodes are connected to, for example, an active control system of a compact disk player or computer (para. [0179] and [0235]).
With regards to claim 4, the membrane is attached to the rest of the assembly (including the jamming material) via use of an adhesive (para. [0213]).
With regards to claim 5, Batchko more broadly discloses one or more electrodes, and depending on how many electrodes a single actuator is viewed as, an actuator may have multiple electrodes (para. [0142]).
With regards to claim 6, Batchko discloses the use of shape memory alloy materials to form the actuators (i.e., includes the first and second plates of Batchko) (Batchko: para. [0130]). 
With regards to claim 7, it is noted that Batchko discloses multiple actuators (see above discussion).

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. Applicant has amended present claim 7 to rectify the issue of antecedent basis. Therefore, the rejection of claim 7 under 35 U.S.C. 112(b). Has been withdrawn. In addition, Applicant’s arguments with respect to the prior art of record are found persuasive. The combination of Yang and Najafi does not teach “one or more actuators located within the compartment, the one or more actuators do not define an outer surface of the structure…. such that an overall shape of the structure does not change”. Therefore, the rejection under 35 U.S.C. 103 has been withdrawn. However, new grounds of rejection are made over Batchko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783